LETTS, Judge.
This cause is affirmed but is remanded for resentencing.
There can be no doubt that the trial judge properly intended to give credit for time served and he said so in open court. However the actual sentence did not specify the amount of time to be credited. Section 921.161, Florida Statutes (1977) specifically requires that “[t]he credit must be for a specified period of time and shall be provided for in the sentence.”
AFFIRMED AND REMANDED IN ACCORDANCE HEREWITH.
*DCCCXXXIIANSTEAD, J., concurs in part and dissents in part, with opinion.
POWELL, ROM W., Associate Judge, concurs in part and dissents in part, with opinion.
LETTS, J., concurring specially with opinion.